                 Case 1:15-cr-00867-RMB Document 593-7 Filed 01/21/20 Page 1 of 3


Lockard, Michael (USANYS)

From:                               Mail Delivery Subsystem <MAILER-DAEMON@DJJMDCJC01-
                                    PPOINT08.jcots.jutnet.net>
To:                                 AHruska@KSLAW.com
Sent:                               Wednesday, October 23, 2019 10:44 AM
Subject:                            Relayed: United States v. Turkiye Halk Bankasi, S6 15 Cr. 867 (RMB) -- Order and
                                    Summons


The original message was received at Wed, 23 Oct 2019 14:44:22 GMT
from [10.187.9.62]

 ----- The following addresses had successful delivery notifications -----
<AHruska@KSLAW.com> (relayed to non-DSN-aware mailer)

 ----- Transcript of session follows -----
<AHruska@KSLAW.com>... relayed; expect no further notifications




                                                              1
                 Case 1:15-cr-00867-RMB Document 593-7 Filed 01/21/20 Page 2 of 3


Lockard, Michael (USANYS)

From:                               Mail Delivery Subsystem <MAILER-DAEMON@DJJMDCJC02-
                                    PPOINT12.jcots.jutnet.net>
To:                                 halkbank.ir@halkbank.com.tr
Sent:                               Wednesday, October 23, 2019 10:45 AM
Subject:                            Relayed: United States v. Turkiye Halk Bankasi, S6 15 Cr. 867 (RMB) -- Order and
                                    Summons


The original message was received at Wed, 23 Oct 2019 14:44:42 GMT
from [10.187.137.62]

 ----- The following addresses had successful delivery notifications -----
<halkbank.ir@halkbank.com.tr> (relayed to non-DSN-aware mailer)

 ----- Transcript of session follows -----
<halkbank.ir@halkbank.com.tr>... relayed; expect no further notifications




                                                              1
                 Case 1:15-cr-00867-RMB Document 593-7 Filed 01/21/20 Page 3 of 3


Lockard, Michael (USANYS)

From:                               Mail Delivery System <MAILER-DAEMON@mailgw01.maliye.gov.tr>
To:                                 tahsin.yazar@hmb.gov.tr
Sent:                               Wednesday, October 23, 2019 10:45 AM
Subject:                            Relayed: United States v. Turkiye Halk Bankasi, S6 15 Cr. 867 (RMB) -- Order and
                                    Summons


This is the mail system at host mailgw01.maliye.gov.tr.

Your message was successfully delivered to the destination(s)
listed below. If the message was delivered to mailbox you will
receive no further notifications. Otherwise you may still receive
notifications of mail delivery errors from other systems.

            The mail system

<tahsin.yazar@hmb.gov.tr>: delivery via localhost[127.0.0.1]:10025: 250 2.0.0
  Ok: queued as 96DA22609A




                                                              1
